RENDERED: APRIL 2, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-1763-MR

KIRBY BRYAN RUANO                                                     APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                     ACTION NO. 12-CR-01233-003


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: Kirby Bryan Ruano, pro se, appeals the Fayette Circuit Court’s

order denying his post-conviction motion for relief. We affirm.

                           FACTS AND PROCEDURE

             In 2012, Ruano was indicted by the Fayette County Grand Jury on

charges of murder and first-degree robbery. Prior to trial, Ruano agreed to plead

guilty to the murder charge, based on a sentence of thirty years and to the charge of

robbery, based on a concurrent ten-year sentence for a total sentence of thirty
years. After conducting a plea colloquy, the trial court determined Ruano entered

into the plea agreement voluntarily and intelligently and accepted the plea

agreement. Prior to sentencing, however, Ruano filed a motion to withdraw his

plea. The trial court denied the motion and sentenced Ruano in accordance with

the plea agreement.

                Ruano appealed the denial of his motion to withdraw, as a matter of

right, to the Kentucky Supreme Court.1 That Court vacated the order denying

Ruano’s motion to withdraw his guilty plea, concluding that the trial court’s

“informal disposition of Ruano’s motion to withdraw his guilty plea compromised

his right to conflict-free counsel.” Ruano v. Commonwealth, No. 2014-SC-

000469-MR, 2015 WL 9243549, at *1 (Ky. Dec. 17, 2015). The case was

remanded for further proceedings.

                On remand, Ruano again moved to withdraw his guilty plea, asserting

he was pressured into accepting the Commonwealth’s offer, rendering his plea

involuntary. The trial court heard arguments from both sides, including Ruano’s

new conflict-free counsel, but denied his motion. Ruano again appealed to the

Kentucky Supreme Court. The Supreme Court affirmed. Ruano v.

Commonwealth, No. 2017-SC-000026-MR, 2018 WL 1417465 (Ky. Mar. 22,

2018).


1
    KY. CONST. § 110(2)(b).


                                           -2-
                Subsequently, Ruano filed a RCr2 11.42 motion to vacate his

sentence. He argued, in part, that he was incompetent to stand trial, and his

counsel was ineffective for failing to raise this issue before the trial court. (Trial

Record (T.R.) at 352-354.) The trial court concluded that the record did not

support his claim, stating that Ruano’s ability to understand and make rational

decisions was addressed during his plea colloquy. In addition, it noted that the

Supreme Court had already addressed his ability to understand and enter into a

knowing and intelligent plea during his second appeal. Accordingly, the trial court

denied his motion without conducting an evidentiary hearing. (T.R. at 398-399.)

This appeal followed.

                                            ANALYSIS

                On appeal, Ruano asserts: (1) his counsel was ineffective for failing

to bring to light his incompetency to stand trial and enter into his plea agreement;

(2) the trial court erred by not holding an evidentiary hearing; and (3) the trial court

erred when it allowed the Department of Public Advocacy (“DPA”) to withdraw as

counsel. We first address Ruano’s ineffective assistance claim.

                Every defendant is entitled to reasonably effective, but not necessarily

errorless, counsel. Fegley v. Commonwealth, 337 S.W.3d 657, 659 (Ky. App.

2011). In evaluating a claim of ineffective assistance of counsel, we apply the


2
    Kentucky Rules of Criminal Procedure.

                                               -3-
familiar “deficient-performance plus prejudice” standard first articulated in

Strickland v. Washington, 466 U.S. 688, 689, 104 S. Ct. 2052, 2065, 80 L. Ed. 2d
674 (1984).

              Under this standard, the movant must first prove his counsel’s

performance was deficient. Id. at 687, 104 S. Ct. at 2064. To establish deficient

performance, the movant must show that counsel’s representation “fell below an

objective standard of reasonableness” such that “counsel was not functioning as the

‘counsel’ guaranteed by the Sixth Amendment[.]” Commonwealth v. Tamme, 83
S.W.3d 465, 469 (Ky. 2002); Commonwealth v. Elza, 284 S.W.3d 118, 120-21

(Ky. 2009).

              Second, a movant must prove counsel’s “deficient performance

prejudiced the defense.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. That

requires the movant to show “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694, 104 S. Ct. at 2068.

              Ruano argues that his decision to first plead guilty, then withdraw his

plea, demonstrated “erratic behavior” and an “inability to make a conscious

decision” about whether he wanted to accept the plea offer. He asserts this

behavior created an inference of incompetence, which his counsel should have

brought to the trial court’s attention. We disagree.


                                          -4-
                A defendant’s indecision regarding a plea agreement is a common

occurrence in our criminal justice system, one which does not equate to

incompetence. More importantly, this type of common behavior would not suggest

to Ruano’s counsel that Ruano was not competent to stand trial or that he was

unable to understand his plea agreement.

                Legal incompetency to stand trial means that “as a result of mental

condition, [there is a] lack of capacity to appreciate the nature and consequences of

the proceedings against one or to participate rationally in one’s own defense[.]”

KRS3 504.060(4). The Supreme Court resolved any concerns relating to Ruano’s

competency in his second appeal. Although addressing whether he voluntarily

entered into the plea, that Court noted:

                At the plea hearing, the trial court engaged in
                approximately six minutes of colloquy with Ruano to
                ensure that he understood his plea and its consequences.
                Ruano, while under oath, acknowledged that he had no
                mental problems and was not sick or under the influence
                of any substance that would make it difficult for him to
                understand what was happening; that he discussed the plea
                with his attorney, had enough time for discussions, and
                had no complaints about her representation; that he read
                the guilty plea form and understood it; that he understood
                the implications of the plea, including the resulting waiver
                of constitutional rights; that he understood the possibility
                of these felonies being used to increase the penalty on any
                future charges; and that no threats or promises were made
                to induce him to enter the plea. Ruano’s counsel indicated
                that she explained everything to Ruano and, in her opinion,

3
    Kentucky Revised Statutes.

                                            -5-
             he understood the circumstances surrounding the plea.
             Assisted by counsel, Ruano reviewed and signed the plea
             form.

             . . . Ruano’s declarations, made under oath, indicate that
             he understood the plea, considered the plea, and knew the
             consequences of taking the plea. Ruano had many
             opportunities to express reservations or indicate
             unwillingness to enter the plea, but he failed to do so.

Ruano, 2018 WL 1417465, at *3.

             Ruano’s acknowledgement that he had no mental problems, along

with his ability to fully understand his plea agreement, including an understanding

of the underlying charges, defeats his argument. In addition, it resolves any

question whether he intelligently entered into his plea. Because the trial court was

able to resolve Ruano’s contentions from the face of the record, he was not entitled

to an evidentiary hearing. RCr 11.42(5).

             Ruano next asserts the trial court erred by allowing DPA counsel to

withdraw. Not every movant is entitled to counsel in a post-conviction proceeding.

Fraser v. Commonwealth, 59 S.W.3d 448, 451 (Ky. 2001). But, if an evidentiary

hearing is mandated, then the trial court shall appoint counsel to represent an

indigent defendant. RCr 11.42(5).

             As explained above, the claims raised by Ruano are refuted by the

record and thus insufficient to justify relief under Strickland. An evidentiary




                                         -6-
hearing was not warranted and, accordingly, Ruano was not entitled to

appointment of counsel.

                                 CONCLUSION

            We affirm the Fayette Circuit Court’s order denying Ruano’s RCr

11.42 motion for post-conviction relief.

            ALL CONCUR.



BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

Kirby Ruano, pro se                         Daniel Cameron
West Liberty, Kentucky                      Attorney General of Kentucky

                                            Courtney J. Hightower
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                           -7-